     Case 2:21-cv-06363-PA-E Document 26 Filed 08/23/21 Page 1 of 2 Page ID #:395
                                                                                                   JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 21-6363 PA (Ex)                                             Date    August 23, 2021
 Title             Alejandra Garcia, et al. v. City of Los Angeles, et al.



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                                   None                             N/A
                 Deputy Clerk                               Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                             None                                                  None
 Proceedings:                 IN CHAMBERS ORDER

       The Court has before it Plaintiffs’ Notice of Voluntary Dismissal of Federal Claims
Pursuant to August 17, 2021 Court Order. Plaintiffs seek dismissal without prejudice of
Plaintiffs’ Fourth, Fifth, and Sixth causes of action for violations of Plaintiffs’ First, Fourth, and
Fifth Amendment rights. The Court grants Plaintiffs’ request for dismissal without prejudice of
Plaintiffs’ Fourth, Fifth and Sixth causes of action as to all defendants.

        Because the Court dismisses Plaintiffs’ federal claims, and Plaintiffs do not allege any
other federal claims in the First Amended Complaint, the Court declines to exercise
supplemental jurisdiction over Plaintiffs’ remaining state law claims. “[T]he district court has
dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). “[I]n the
usual case in which federal law claims are eliminated before trial, the balance of factors . . . will
point toward declining to exercise jurisdiction over the remaining state law claims.” Reynolds v.
Cnty. of San Diego, 84 F.3d 1162, 1171 (9th Cir. 1996) (quotations and citation omitted),
overruled on other grounds by Acri v. Varian Assocs., Inc., 114 F.3d 999, 1000-01 (9th Cir.
1997) (“The Supreme Court has stated, and we have often repeated, that in the usual case in
which all federal-law claims are eliminated before trial, the balance of factors . . . will point
toward declining to exercise jurisdiction over the remaining state-law claims.”) (quotations and
citation omitted); see also De La Torre v. CashCall, Inc., 2019 U.S. Dist. LEXIS 18624, at *12
(N.D. Cal. Feb. 5, 2019) (“The elimination of federal claims does not automatically deprive
district courts of subject matter jurisdiction over any supplemental state law claims. . . .
However, [c]omity and precedent in this circuit strongly disfavors exercising supplemental
jurisdiction.”) (quotations and citations omitted). For these reasons, the Court declines to
exercise supplemental jurisdiction over Plaintiffs’ remaining state law claims.

        The Court further exercises its discretion to remand the action so that Plaintiffs may
pursue their state law claims in Los Angeles County Superior Court, where they originally filed
this action. See Albingia Versicherungs A.G. v. Schenker Int’l Inc., 344 F.3d 931, 938 (9th Cir.
2003); Harrell v. 20th Century Ins. Co., 934 F.2d 203, 205 (9th Cir. 1991) (“[A] district court
CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                   Page 1 of 2
     Case 2:21-cv-06363-PA-E Document 26 Filed 08/23/21 Page 2 of 2 Page ID #:396

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 21-6363 PA (Ex)                                        Date   August 23, 2021
 Title          Alejandra Garcia, et al. v. City of Los Angeles, et al.

has discretion to remand a properly removed case to state court when none of the federal claims
are remaining.”).

                                                  Conclusion

       For the reasons stated above, the Court grants Plaintiffs’ request to dismiss without
prejudice their federal claims. Because the Court has dismissed all federal claims over which it
possessed original subject matter jurisdiction, the Court declines to exercise supplemental
jurisdiction over Plaintiffs’ remaining state law claims. The action is hereby remanded to the
Los Angeles County Superior Court, Case No. 21 STCV07940.

         IT IS SO ORDERED.




CV-90 (06/04)                                CIVIL MINUTES - GENERAL                          Page 2 of 2
